Name: Commission Regulation (EEC) No 1859/84 of 29 June 1984 amending Regulation (EEC) No 434/84 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/62 Official Journal of the European Communities 30. 6. 84 COMMISSION REGULATION (EEC) No 1859/84 of 29 June 1984 amending Regulation (EEC) No 434/84 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in die sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 28 (7) thereof, States on the said date ; whereas the date of application should therefore be deferred until 1 August 1984 ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 434/84, '1 July 1984' is hereby replaced by *1 August 1984'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Article 2 of Commission Regulation (EEC) No 434/84 (3) lays down that it shall apply with effect from 1 July 1984 ; whereas the control measures for which it provides cannot be introduced in all Member This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 74, 18 . 3 . 1982, p. 1 . O OJ No L 51 , 22. 2. 1984, p. 13.